Citation Nr: 1541727	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability (to include anxiety not otherwise specified (NOS), depression, and posttraumatic stress disorder (PTSD)), to include as due to poisoning.

2.  Entitlement to service connection for sexual dysfunction (to include erectile dysfunction), to include as due to poisoning.

3.  Entitlement to service connection for a disability manifested by multiple joint pain, to include as due to poisoning.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied entitlement to service connection for residuals of poisoning, a psychiatric disability, sexual dysfunction, and aching joints.

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was notified that his Board hearing had been scheduled for a date in September 2011 by way of letters dated in August 2011.  These letters were sent to his address of record and were not returned as undeliverable.  Copies of the letters were also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Board notes that a January 2011 statement of the case included the issues of entitlement to service connection for residuals of poisoning, a psychiatric disability, sexual dysfunction, and aching joints.  The Veteran subsequently indicated on his January 2011 VA Form 9 that he was only appealing the issue of entitlement to service connection for poisoning and the agency of original jurisdiction (AOJ) sent him a letter dated in March 2011 in which he was notified that the issues of entitlement to service connection for a psychiatric disability, sexual dysfunction, and aching joints had been withdrawn from appeal.  However, the evidence reflects that the residuals of poisoning that have been claimed by the Veteran include a psychiatric disability, sexual dysfunction, and aching joints.  Hence, these issues remain on appeal as part of the claim of service connection for residuals of poisoning and the Board has characterized the issues on appeal as stated above.

The issues of entitlement to service connection for a cardiac disability, a testicular disability, a bilateral cardiovascular disability of the legs, and a liver disability have been raised by the record in a statement from the Veteran received in May 2011.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran claims that he has a current psychiatric disability which is related to stressors in service.  Specifically, he contends that he developed a psychiatric disability as a result of being physically assaulted by fellow service members and being poisoned by an unknown substance.  He has reportedly experienced symptoms (e.g., impaired comprehension, impaired focus, and nightmares) ever since service.

A VA psychiatric examination was conducted in June 2010 and the psychiatrist who conducted the examination concluded that the Veteran did not have any significant symptoms of PTSD.  Rather, the Veteran was diagnosed as having anxiety NOS. The examiner opined that this disability was most likely alcohol induced and that it was not likely due to service.  There was no further explanation or rationale provided for this opinion.

The June 2010 opinion is insufficient because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, a remand is necessary to obtain a new opinion as to the etiology of the claimed psychiatric disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

In addition, a July 2010 VA examination report indicates that the Veteran's claimed sexual dysfunction is likely related to his psychiatric disability.  Thus, the issue of entitlement to service connection for sexual dysfunction is inextricably intertwined with the issue of entitlement to service connection for a psychiatric disability and the Board must defer adjudication of the sexual dysfunction issue.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) .

The Veteran claims that he was assaulted by fellow service members in approximately December 1969 and was poisoned in approximately April or May 1970.  Both of these incidents occurred while he was stationed in "Phu Hiep", Vietnam with the "180th Aviation Assault Support Helicopter."  In light of this information, the U.S. Army and Joint Services Records Research Center (JSRRC), the U.S. Army Crime Records Center, or any other appropriate entity should be contacted upon remand to attempt to verify the Veteran's reported stressors.

Furthermore, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) in November 2010 for records of relevant treatment from Dr. Zieba.  There do not appear to be any records from this treatment provider included in the claims file or among the Veteran's paperless records other than a September 2010 letter from Dr. Zieba that he had evaluated the Veteran.  The AOJ did not otherwise take any action to attempt to obtain the identified records.  Therefore, a remand is also necessary to attempt to obtain these identified relevant private treatment records.

Also, the Veteran reported on his November 2010 VA Form 21-4142 that he had received relevant treatment at the Lexington Vet Center on Leestown Road.  There are no treatment records from this facility in the claims file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c) ; Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Finally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5)  (2015).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the claimant the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id. 

In this case, the Veteran has reported a physical assault in service, however he has not been explicitly provided with notice that evidence of behavior changes may constitute credible supporting evidence of the reported in-service personal assault. Therefore, a remand is also necessary to advise the Veteran of this, and to allow him the opportunity to submit additional evidence.  See Gallegos  v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing him that evidence from sources other than his service records may corroborate his account of in-service personal assault.  See 38 C.F.R. § 3.304(f)(5) .  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than his service records that might corroborate his claimed stressors.  Provide a list of examples of such evidence, including evidence of behavior changes.   

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, sexual dysfunction, and a disability manifested by multiple joint pain, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete an authorization for VA to obtain all records of his treatment for a psychiatric disability, sexual dysfunction, and a disability manifested by multiple joint pain from Dr. Zieba (see the September 2010 letter from Dr. Zieba and the November 2010 Form 21-4142) and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims. 

3.  Obtain and associate with the claims file all updated VA records of treatment contained in the Lexington Vista electronic records system and dated from December 2010 through the present, all records from the Lexington Vet Center, and all treatment records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
 
4.  Prepare a summary of the details pertaining to the Veteran's claimed stressors in service, which include being assaulted by fellow service members in approximately December 1969 and being poisoned in approximately April or May 1970.  These incidents both reportedly occurred while he was stationed in "Phu Hiep," Vietnam with the "180th Aviation Assault Support Helicopter."

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records, shall be sent to the JSRRC, the U.S. Army Crime Records Center, or any other appropriate entity to attempt to verify the claimed stressors and to obtain any records associated with the stressors.  All efforts to obtain such information must be documented in the claims file.  

5.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his claimed in-service stressors and after all efforts have been exhausted to verify such stressors and obtain any additional treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine whether the Veteran experiences PTSD. 

The claims file, including all relevant electronic records contained in VBMS and the Virtual VA system, a copy of this remand, and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since April 2010 including, but not limited to, anxiety NOS, depression, and PTSD), the examiner shall answer all of the following questions:

 (a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to any of his reported stressors in service (e.g., being physically assaulted and poisoned), or is otherwise the result of a disease or injury in service?

 (b)  If the Veteran has met the criteria for a diagnosis of PTSD at any time since April 2010, what are the stressors that support the diagnosis?

 (c)  If any stressor supporting a diagnosis of PTSD consists of an in-service personal assault, is there evidence of behavior changes in response to the stressor?
 In formulating the above opinions, the examiner must acknowledge and comment on any psychiatric disabilities diagnosed since April 2010 (including, but not limited to, anxiety NOS, depression, and PTSD), all instances of treatment for psychiatric problems in the Veteran's service treatment records (including the January 1970 treatment for anxiety and the April 1970 psychiatric evaluation), the Veteran's reported psychiatric problems in service (including his report of "depression or excessive worry" and "nervous trouble of any sort" on an April 1970 report of medical history form completed for purposes of separation from service), all of his reported stressors in service (including being physically assaulted by fellow service members and being poisoned), and the lay statements of continuing psychiatric symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.
 
 7.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

